Citation Nr: 0506922	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2005, the appellant, the veteran's surviving 
spouse, provided testimony at a Travel Board hearing over 
which the subscribed Veterans Law Judge presided.  The Board 
observes that although additional evidence was submitted into 
the record at the time of the hearing, the appellant 
completed a waiver of initial review by the originating 
agency.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in November 2002 of Alzheimer's disease; 
the certificate of death shows that hypertension was listed 
as another significant condition contributing to death.  

3. At the time of the veteran's death, service connection had 
not been established for any disability.  

4.  Statements from the veteran's family members and former 
acquaintances show that the writers had personal knowledge of 
the veteran's use of blood pressure medication while he was 
in the military.  

5.  Medical statements from a Senior Medical Officer who 
served with the veteran, establish that the veteran had early 
essential hypertension during military service.  

6.  Hypertension, determined to condition contributing to the 
veteran's death, is shown to have been present during the 
veteran's military service.  


CONCLUSION OF LAW

A service-connected disability, namely hypertension, caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons outlined below, service connection for the 
cause of the veteran's death is granted.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  In 
addition, cardiovascular disease, including hypertension, is 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

In November 2002, the veteran died of Alzheimer's disease.  
His certificate of death shows that hypertension was listed 
as another significant condition contributing to death.  At 
the time of the veteran's death, service connection had not 
been established for any disability.  

The available service medical records do not contain a 
diagnosis of either Alzheimer's disease or essential 
hypertension.  It is the appellant's contention, however, 
that the veteran's hypertension had its onset during the his 
military service.  

At the February 2005 Travel Board hearing, she provided 
testimony to the effect that the veteran began taking 
medication for elevated blood pressure as early as 1965.  In 
addition, the representative after arguing that the service 
medical records were incomplete, directed the Board's 
attention to numerous statements from the veteran's family 
members and acquaintances whose assertions support the 
appellant's allegation that the veteran had hypertension in 
service.  

Several statements were received in February 2005 from the 
veteran's family members and former acquaintances.  In these 
statements the writers indicate they knew the veteran before 
his retirement from service in 1968 and that they had a 
personal knowledge of the veteran's use of blood pressure 
medication while he was in the military.  A few of these 
statements show an awareness of veteran's hypertension as 
early as 1965.  While laypersons cannot provide medical 
evidence because they lack the competence to offer medical 
opinions, the statements provided in this case are probative 
to the extent that a layperson can discuss personal 
experiences.  Laypersons are therefore competent to make 
assertions based on what they observed.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  These statements are consistent with one another and 
provide accounts that have not been refuted by any evidence 
in the record.  Therefore, the Board finds that while on 
active duty, the veteran took medication for high blood 
pressure.  

November 2002 and January 2004 statements were submitted by 
C. L Klein, Capt. MC USN (Ret.), who identified himself as a 
retired Senior Medical Officer who served with the veteran.  
These statements show that Dr. Klein was aware of the 
veteran's hypertension when they served together.  
Furthermore, after a review of the veteran's available 
service medical records, Dr. Klein opined that the veteran 
had hypertension during military service and specifically 
identified blood pressure readings that represented early 
essential hypertension.  This opinion is credible and 
probative, particularly as a medical profession who reviewed 
the available clinical records provided it.  Finally, it is 
significant to note that in this case, there is no evidence 
to refute Dr. Klein's medical opinion.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In view 
of the foregoing, the Board finds that the preponderance of 
the evidence supports the finding that hypertension, 
identified as a condition that was a contributory cause of 
the veteran's death, had its onset during the veteran's 
military service.  
ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


